DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Amendment to claims in the reply filed on 1/6/2022 is acknowledged and no unique special technical feature is the groups therefore the restriction will be withdrawn and all the claims presented will be examined.

Claim Objections
Claims 1 and 9 are objected to because of the following informalities:  
In Claim 1 line 4 “a heating element” should be corrected to “the heating element” in order to improve the form of the claim.  
In Claim 1 line 5 “a catalytic converter” should be corrected to “the catalytic converter” to improve the form of the claim. 
In Claim 9 line 3 “a heating element” should be corrected to “the heating element” in order to improve the form of the claim.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “heating element” in claims 1, 8 and 9.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 9-10 are rejected under 35 U.S.C. 101 because the claimed invention is direction to abstract idea without significantly more. The claim 9 recite, “actuating a heating element for heating the catalytic converter; receiving a first temperature measurement signal from a first temperature sensor, the first temperature measurement signal representing a first temperature within the catalytic converter housing; receiving a second temperature measurement signal from a second temperature sensor, the second temperature measurement signal representing a second temperature within the catalytic converter housing; ascertaining a temperature gradient over time depending on the first temperature measurement signal and the second temperature measurement signal; and ascertaining a heating temperature of the heating element depending on the ascertained temperature gradient over time”.
The limitation of “ascertaining”, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind since the claim merely requires “receiving” and “ascertaining” can be just data gathering and calculations that used the variables being gathered therefore there is nothing in the claim element precludes the step from practically being performed in the mind, and even if merely a generic processor is recited, under its broadest reasonable interpretation, covers performance of the limitation in the mind in the mind but for the recitation of generic 
This judicial exception is not integrated into a practical application. In particular, the claims only recite the structures of sensors and the exhaust system which are already known in the art. Accordingly, this additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim does not recite additional steps such as “operating the heater based on the heating temperature” in order to integration of abstract idea into a practical application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-6, 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Pub No. US 2012/0255285 A1 to Gonze et. al. (Gonze) in view of Pub No. US 2012/0041596 A1 to Thompson et. al. (Thompson).

In Reference to Claim 1
		Gonze teaches (except for the bolded and italic recitations below):
An apparatus for ascertaining a heating temperature of a heating element (32) for an electrically heatable catalytic converter (20), the apparatus comprising: 
a catalytic converter housing (housing which contains #32, #20, #24); 
a heating element (32) arranged within the housing (housing which contains #32, #20, #24);
a catalytic converter (20) arranged within a catalytic converter housing (housing which contains #32, #20, #24);
a first temperature sensor (42) arranged within the housing (housing which contains #32, #20, #24); and 
a second temperature sensor (44) arranged downstream of the first temperature sensor (42) within the catalytic converter housing (housing which contains #32, #20, #24) with respect to an exhaust gas flow direction within the catalytic converter housing (housing which contains #32, #20, #24); 
wherein the first temperature sensor (42) is exposed to radiation from the heating element (32) and the second temperature sensor (44) is shielded from radiation from the heating element (32); and 

actuate the heating element (32) for heating the catalytic converter (20); 
receive a first temperature measurement signal from the first temperature sensor (42), the first temperature measurement signal representing a first temperature within the catalytic converter housing (housing which contains #32, #20, #24) (step 202); 
receive a second temperature measurement signal from the second temperature sensor (44), the second temperature measurement signal representing a second temperature within the catalytic converter housing (housing which contains #32, #20, #24) (Step 202); 
ascertain a temperature gradient over time (average) depending on the first temperature measurement signal and the second temperature measurement signal (Gonze teaches to determine the average of the two sensors to determine the temperature profile in step 204); and 
ascertain a heating temperature (above minimum temperature) of the heating element (32) depending on the ascertained temperature gradient over time (average) (see at least Gonze Figs. 1 and 2 and paragraphs 6, 13, 16, 19-21, 26-28).
Gonze teaches to determine the SCR temperature profile via determining the temperature average between the first and second sensor however Gonze is silent (bolded and italic recitations above) as to ascertain a temperature gradient over time depending on the first 

In Reference to Claim 2
The apparatus as claimed in claim 1 (see rejection to claim 1 above), further comprising a shielding (ceramic or metal monolith substrate of #20) arranged between the first and the second temperature sensor (42, 44) with respect to the exhaust gas flow direction, protecting the second temperature sensor (44) from radiation from the heating element (32) (see at least Gonze Figs. 1 and 2 and paragraphs 6, 13, 16, 19-21, 26-28).


In Reference to Claim 4
The apparatus as claimed in claim 1 (see rejection to claim 1 above), further comprising a sensor interface (sensor interface for sensors #42 or #43) arranged on the catalytic converter housing (housing which contains #32, #20, #24) and mechanically receiving the first and/or the second temperature sensor (42 or 44) (see at least Gonze Figs. 1 and 2 and paragraphs 6, 13, 16, 19-21, 26-28).

In Reference to Claim 5
The apparatus as claimed in claim 1 (see rejection to claim 1 above), wherein the first temperature sensor (42) and the second temperature sensor (44) comprise a common sensor assembly (both sensors function as a common sensor assembly) (see at least Gonze Figs. 1 and 2 and paragraphs 6, 13, 16, 19-21, 26-28).

In Reference to Claim 6
The apparatus as claimed in claim 2 (see rejection to claim 2 above), wherein: the first temperature sensor (42) and the second temperature sensor (44) and the shielding (metal monolith substrate of #20) comprise a common sensor assembly (both sensors and metal monolith substrate of #20 function as a common sensor assembly); and the first temperature sensor (42), the shielding (metal monolith substrate of #20), and the second temperature sensor (44) are 

In Reference to Claim 8
Gonze teaches (except for the bolded and italic recitations below):
A motor vehicle comprising: an internal combustion engine; 
a catalytic converter (20) with a heating element (32); 
a catalytic converter housing (housing which contains #32, #20, #24) surrounding the heating element (32) and the catalytic converter (20); 
a first temperature sensor (42) arranged in the housing (housing which contains #32, #20, #24); and 
a second temperature sensor (44) arranged in the housing (housing which contains #32, #20, #24) downstream of the first temperature sensor (42) with regard to an exhaust gas flow direction within the housing (housing which contains #32, #20, #24); 
wherein the first temperature sensor (42) is exposed to radiation from the heating element (32); and 
the second temperature sensor (44) is shielded from radiation from the heating element (32); and 
a processor (40) programmed to execute a program to: 
actuate the heating element (32) for heating the catalytic converter (20); 

receive a second temperature measurement signal from the second temperature sensor (44), the second temperature measurement signal representing a second temperature within the catalytic converter housing (housing which contains #32, #20, #24) (Step 202); 
ascertain a temperature gradient over time (average) depending on the first temperature measurement signal and the second temperature measurement signal (Gonze teaches to determine the average of the two sensors to determine the temperature profile in step 204); and 
ascertain a heating temperature (above minimum temperature) of the heating element (32) depending on the ascertained temperature gradient over time (average) (see at least Gonze Figs. 1 and 2 and paragraphs 6, 13, 16, 19-21, 26-28).
Gonze teaches to determine the SCR temperature profile via determining the temperature average between the first and second sensor however Gonze is silent (bolded and italic recitations above) as to ascertain a temperature gradient over time depending on the first temperature measurement signal and the second temperature measurement signal. However it is known in the art before the effective filing date of the claimed invention to ascertain a temperature gradient 

In Reference to Claim 9
Gonze teaches (except for the bolded and italic recitations below):
A method for ascertaining a heating temperature of a heating element (32) for an electrically heatable catalytic converter (20), the method comprising: 
actuating a heating element (32) for heating the catalytic converter (20); 
receiving a first temperature measurement signal from the first temperature sensor (42), the first temperature measurement signal representing a first temperature within the catalytic converter housing (housing which contains #32, #20, #24) (step 202); 
receiving a second temperature measurement signal from the second temperature sensor (44), the second temperature measurement signal 
ascertaining a temperature gradient over time (average) depending on the first temperature measurement signal and the second temperature measurement signal (Gonze teaches to determine the average of the two sensors to determine the temperature profile in step 204); and 
ascertaining a heating temperature (above minimum temperature) of the heating element (32) depending on the ascertained temperature gradient over time (average) (see at least Gonze Figs. 1 and 2 and paragraphs 6, 13, 16, 19-21, 26-28).
Gonze teaches to determine the SCR temperature profile via determining the temperature average between the first and second sensor however Gonze is silent (bolded and italic recitations above) as to ascertain a temperature gradient over time depending on the first temperature measurement signal and the second temperature measurement signal. However it is known in the art before the effective filing date of the claimed invention to ascertain a temperature gradient over time depending on the first temperature measurement signal and the second temperature measurement signal. For example, Thompson teaches to ascertain a temperature gradient over time depending on the first temperature measurement signal and the second temperature measurement signal. Thompson further teaches that ascertaining such values provides accurate temperature of the SCR (see at least Thompson Figs. 1-3 and paragraphs 6-8, 18-21). Therefore it would have been obvious to one of ordinary skill in the art 

In Reference to Claim 10
The method as claimed in claim 9, wherein ascertaining a heating temperature of the heating element (32) comprises ascertaining the heating temperature of the heating element based at least in part on provided data which comprise system-specific information about the apparatus (the minimum tempera is based on system-specific information about the apparatus) (see at least Gonze Figs. 1 and 2 and paragraphs 6, 13, 16, 19-21, 26-28).

Claim 3 rejected under 35 U.S.C. 103 as being unpatentable over Gonze in view of Thompson and further in view of Pub No. US 2007/0025894 A1 to Shore et. al. (Shore).

In Reference to Claim 3
Gonze in view of Thompson teaches (except for the bolded and italic recitations below):
The apparatus as claimed in claim 2 (see rejection to claim 2 above), wherein the shielding (metal monolith substrate of #20) comprises two metal sheets (see at least Gonze Figs. 1 and 2 and paragraphs 6, 13, 16, 19-21, 26-28).
.

Claim 7 rejected under 35 U.S.C. 103 as being unpatentable over Gonze in view of Thompson and further in view of Pub No. US 2015/0092809 A1 to Khaled et. al. (Khaled).

In Reference to Claim 7
Gonze in view of Thompson teaches (except for the bolded and italic recitations below):
The apparatus as claimed in claim 1 (see rejection to claim 1 above), wherein at least one of the first and the second temperature sensor (42, 44) comprises an exhaust gas temperature sensor with a thermistor and/or a thermocouple (see at least Gonze Figs. 1 and 2 and paragraphs 6, 13, 16, 19-21, 26-28).
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US Patent No. 8,061,128 B2 to Crosbie teaches to determine the temperature gradient with two sensors.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON DONGPA LEE whose telephone number is (571)270-3525. The examiner can normally be reached Monday - Friday, 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi can be reached on (571) 270-7878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRANDON D LEE/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        January 21, 2022